UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


CLAUDE J. ADAMS,                               §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §    CIVIL ACTION NO. 1:17-CV-484
                                               §
COMMISSIONER OF SOCIAL                         §
SECURITY ADMINISTRATION,                       §
                                               §
              Defendant.                       §

     ORDER ADOPTING REPORT AND RECCOMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

       The court referred this case to the Honorable Keith Giblin, United States Magistrate

Judge, for consideration. The magistrate judge submitted a report and recommendation (Doc.

No. 13) recommending the court reverse and remand for further administrative proceedings. No

objections have been filed. Accordingly, the court ADOPTS the recommendation of the

magistrate. judge.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 10th day of January, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
